Citation Nr: 0815848	
Decision Date: 05/14/08    Archive Date: 05/23/08

DOCKET NO.  06-34 339A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUES

1.  Whether there was clear and unmistakable error (CUE) in 
the December 13, 1995, rating decision, wherein the RO denied 
the claim of entitlement to service connection for bilateral 
hearing loss.

2.  Entitlement to an effective date, prior to March 16, 
2005, for the award of service connection for bilateral 
hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant & Spouse


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The veteran served on active duty from June 1969 to April 
1973.  It appears the veteran also had a period of Reserve 
service from September 1973 to August 1995.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a December 2005 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Togus, Maine, which awarded service connection for 
bilateral hearing loss and assigned an initial 20 percent 
evaluation effective March 16, 2005.   

The veteran has also appealed a March 2007 rating decision, 
which determined that the RO decision to deny compensation 
for bilateral hearing loss in December 1995, did not amount 
to CUE.  The claims have been merged on appeal.

The Board notes the veteran filed a notice of disagreement 
(NOD) with the initial 20 percent rating assigned for 
bilateral hearing.  An August 2006 rating decision awarded a 
retroactive increased evaluation to 30 percent disabling from 
March 16, 2005.  The veteran indicated in October 2006 that 
he was satisfied with the 30 percent rating.  As such, the 
matter is no longer in appellate status.  38 C.F.R. § 20.302.  

The veteran and his wife presented testimony before the Board 
in March 2008.  The transcript has been associated with the 
claims folder.




FINDINGS OF FACT

1.  In a December 13, 1995, rating decision, the RO denied a 
claim of entitlement to service connection for bilateral 
hearing loss.

2.  The December 13, 1995, rating decision does not contain 
any error of fact or law, that when called to the attention 
of later reviewers, compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.

3.  The RO received the veteran's request to reopen a claim 
of entitlement to service connection for bilateral hearing 
loss on March 16, 2005.


CONCLUSIONS OF LAW

1.  A valid claim of CUE in the December 13, 1995, rating 
decision has not been presented.  38 U.S.C.A. §§ 5109(a), 
7105 (West 2002); 38 C.F.R. §§ 3.104, 3.105(a) (2007); 
Luallen v. Brown, 8 Vet. App. 92, 96 (1995), citing Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).

2.  The legal requirements for an effective date, prior to 
March 16, 2005, for a grant of service connection for 
bilateral hearing loss, have not been met.  38 U.S.C.A. 
§§ 5103, 5103A, 5107, 5110 (West 2002); 38 C.F.R. §§ 3.6, 
3.385 (1995); 38 C.F.R. §§ 3.102, 3.109, 3.159, 3.400(r) 
(2007); Sabonis v. Brown, 6 Vet. App. 426 (1994).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence he has in his 
possession that may be relevant to the claim.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  The requirements 
apply to all five elements of a service connection claim: 
veteran status, existence of a disability, a connection 
between the veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders, supra.

Considering the nature of one of the claims, which involves a 
determination of whether CUE was present in a prior final 
rating decision, the Board holds that the provisions of the 
VCAA are inapplicable.  The Board believes this conclusion to 
be consistent with the holding of the United States Court of 
Appeals for Veterans Claims (Court) in Livesay v. Principi, 
15 Vet. App. 165 (2001) (holding that a litigant alleging CUE 
is not pursuing a claim for benefits pursuant to part II or 
III, but rather is collaterally attacking a final decision, 
pursuant to section 5109A of part IV or section 7111 of part 
V of title 38).  Therefore, the Board will proceed with 
consideration of the veteran's claim.  

This appeal also arises from the veteran's disagreement with 
the effective date following the grant of service connection 
for bilateral hearing loss.  Courts have held that once 
service connection is granted the claim is substantiated, 
additional notice is not required, and any defect in the 
notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 
1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007).   Moreover, as the earlier effective date claim 
cannot be substantiated as a matter of law, the VCAA notice 
is not required.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (where the law and not the evidence is dispositive the 
Board should deny the claim on the ground of the lack of 
legal merit or the lack of entitlement under the law); 
VAOPGCPREC 5-2004 (June 23, 2004) (VA is not required to 
provide notice of the information and evidence necessary to 
substantiate a claim where that claim cannot be substantiated 
because there is no legal basis for the claim or because 
undisputed facts render the claimant ineligible for the 
claimed benefit).

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records, post-service private 
treatment records, and VA examination reports.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate these claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no indication that there 
is additional evidence to obtain, there is no additional 
notice that should be provided, and there has been a complete 
review of all the evidence without prejudice to the veteran.  
As such, there is no indication that there is any prejudice 
to the veteran by the order of the events in this case.  See 
Pelegrini, supra; Bernard v. Brown, 4 Vet. App. 384 (1993).  

Any error in the sequence of events or content of the notice 
is not shown to have affected the essential fairness of the 
adjudication or to cause injury to the claimant.  See 
Sanders, supra.  Thus, any such error is harmless and does 
not prohibit consideration of this matter on the merits.  See 
Conway, supra; Dingess, supra; see also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all the evidence in the veteran's 
claims file, which includes: his multiple contentions; 
service medical records; post-service private medical 
records; and reports of VA examination.  Although the Board 
has an obligation to provide adequate reasons and bases 
supporting this decision, there is no requirement that the 
evidence submitted by the veteran or obtained on his behalf 
be discussed in detail.  Rather, the Board's analysis below 
will focus specifically on what evidence is needed to 
substantiate each claim and what the evidence in the claims 
file shows, or fails to show, with respect to each claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

CUE

The veteran contends that the December 13, 1995, rating 
decision, which denied the claim of entitlement to service 
connection for bilateral hearing loss, was clearly and 
unmistakably erroneous.  Specifically, he asserts that the 
evidence then of record showed that he had bilateral loss and 
the RO misinterpreted the facts at the time.

A decision by the Secretary under chapter 38 is subject to 
revision on the grounds of CUE.  If evidence establishes the 
error, the prior decision shall be reversed or revised.  
38 U.S.C.A. § 5109(a).

The Board notes that under 38 C.F.R. § 3.104(a) and 3.105(a), 
taken together, a rating action is final and binding in the 
absence of CUE.  A decision, which constitutes a reversal of 
a prior decision on the grounds of CUE, has the same effect 
as if the corrected decision had been made on the date of the 
reversed decision.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.105(a).

Under applicable laws and regulations, RO decisions that are 
final and binding will be accepted as correct in the absence 
of CUE.  See 38 C.F.R. § 3.105(a).  The question of whether 
CUE is present in a prior determination is analyzed under a 
three-pronged test.  First, it must be determined whether 
either the correct facts, as they were known at the time, 
were not before the adjudicator (that is, more than a simple 
disagreement as to how the facts were weighed and evaluated) 
or whether the statutory or regulatory provisions extant at 
that time were incorrectly applied.  Second, the error must 
be "undebatable" and of the sort "which, had it not been 
made, would have manifestly changed the outcome at the time 
it was made."  
Third, a determination that there was CUE must be based on 
the record and the law that existed at the time of the prior 
adjudication in question.  See Damrel v. Brown, 6 Vet. App. 
242, 245 (1994) (citing Russell v. Principi, 3 Vet. App. 310, 
313-14 (1992) (en banc)).

According to the Court, CUE is a very specific and rare kind 
of error.  "It is the kind of error, of fact or law, that 
when called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  Thus, even where the premise of error is accepted, if 
it is not absolutely clear that a different result would have 
ensued, the error complained of cannot be, ipso facto, clear 
and unmistakable." Fugo v. Brown, 6 Vet. App. 40, 43-44 
(1993) (citing Russell at 313). 

The Court has defined CUE as administrative failure to apply 
the correct statutory and regulatory provisions to the 
correct and relevant facts.  See Oppenheimer v. Derwinski, 1 
Vet. App. 370, 372 (1992).  However, the mere 
misinterpretation of facts does not constitute CUE.  See 
Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991). 



The Court has also held that the failure to fulfill the duty 
to assist does not constitute CUE.  See Crippen v. Brown, 9 
Vet. App. 412, 424 (1996); Caffrey v. Brown, 6 Vet. App. 377 
(1994).  The essence of a claim of CUE is that it is a 
collateral attack on an otherwise final rating decision by a 
VA Regional Office.  Smith v. Brown, 35 F. 3d 1516, 1527 
(Fed. Cir. 1994).  As such, there is a presumption of 
validity which attaches to that final decision, and when such 
a decision is collaterally attacked, the presumption becomes 
even stronger.  See Fugo at 44.  

Therefore, a claimant who seeks to obtain retroactive 
benefits based on CUE has a much heavier burden than that 
placed upon a claimant who seeks to establish prospective 
entitlement to VA benefits.  See Akins v. Derwinski, 1 Vet. 
App. 228, 231 (1991); See also Berger v. Brown, 10 Vet. App. 
166, 169 (1997) (recognizing a claimant's "extra-heavy 
burden" of persuasion before the CAVC in a claim of CUE).  

Historically, the veteran filed a claim of entitlement to 
service connection for bilateral hearing loss in October 
1995.  His DD 214 showed he received an honorable discharge 
in April 1973.  The veteran also had a Reserve period of 
service from September 1973 to August 1995.

The RO denied service connection for bilateral hearing loss 
in a December 13, 1995, rating decision.  The RO denied the 
claim on the basis that audiometric findings were within 
normal limits from enlistment to discharge and that the 
service medical records did not show audiometric findings 
which met the criteria for a grant of service connection for 
defective hearing.  The RO further found there was no medical 
evidence to support the veteran's contention that the current 
hearing loss began during the veteran's active duty.  The 
veteran filed an NOD, but did not file a substantive appeal 
after the March 1996 statement of the case (SOC) was issued.  
As such, the December 1995 rating decision became final.  
38 U.S.C.A. § 7105; 38 C.F.R. § 20.302.



The veteran filed the instant claim to reopen in March 2005.  
In connection with his claim, the veteran submitted an April 
2005 letter from Dr. R.E.R.  Dr. R.E.R. opined that given the 
veteran's history of increasing hearing loss during his 
military service and that there was no family history of 
hearing loss, the evidence would seem to suggest that the 
veteran's military experiences, i.e. eustachian tube 
dysfunction with flying and transient hearing loss after 
flying military aircraft, was a contributing factor.   

The December 2005 VA examiner opined that given the veteran's 
"significant noise exposure" while on active duty status 
and that the veteran's hearing worsened during this time, it 
was at least as likely as not that a portion, but not all, of 
the veteran's hearing loss had its onset in military service.  
The examiner further opined it was at least as likely as not 
that a portion of the veteran's hearing loss was related to 
noise exposure while the veteran was in the Reserves, as well 
as some undetermined etiology.

Service connection for bilateral hearing loss was awarded in 
a December 2005 rating decision.  The RO assigned a 20 
percent rating effective March 16, 2005, the date of the 
reopened claim.  In August 2006, the RO awarded a retroactive 
increased evaluation to 30 percent disabling from March 16, 
2005.  

The veteran raised the instant CUE claim during the October 
2006 Informal Conference with the Togus RO.  The Board has 
carefully considered the applicable law and the evidence of 
record at the time of the December 1995 rating decision, and 
finds that the veteran's contention regarding the assignment 
of CUE is without merit.  

His principal contention relative to the December 1995 rating 
decision is that the RO misinterpreted the facts then of 
record and erroneously denied the claim.  The Board finds 
this argument without merit.    



First, the veteran has not argued, nor is there any evidence 
that the correct facts, as they were known at the time, were 
not before the adjudicator.  Second, the mere assertion of 
misinterpretation of facts does not constitute CUE.  See 
Thompson, 1 Vet. App. at 253.  While the rating decision may 
not have been entirely comprehensive in its discussion, there 
is no "undebatable" error that had it not been made, would 
have manifestly changed the outcome of the December 1995 
decision.

Service treatment records from the veteran's active duty show 
that on his June 1969 enlistment report of medical history, 
he reported ear trouble.  The examiner noted the veteran had 
infections as a child.  On the corresponding audiological 
evaluation pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
-
0
LEFT
0
0
0
-
0

Thereafter, service treatment records were devoid of 
complaints, treatment or diagnoses of bilateral hearing loss.  
The veteran did indicate that he had hearing trouble on his 
April 1973 separation report of medical history.  However, 
bilateral hearing loss was not diagnosed.  The examiner 
simply noted the veteran had hearing loss in 1958 due to 
excessive cerumen.  On the corresponding audiological 
evaluation pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
15
10
25
LEFT
10
5
15
15
15

While the separation audiogram showed a shift in puretone 
thresholds, the decibels recorded were not compensable for VA 
purposes.   Pursuant to 38 C.F.R. § 3.385 (1995), impaired 
hearing would be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz was 40 decibels or greater, or when at least 
three of the frequencies 500, 1000, 2000, 3000, 4000 Hertz 
were 26 decibels or greater, or when speech recognition 
scores using the Maryland CNC Test were less than 94 percent.  

Post-service, the veteran served in the Reserves from 
September 1973 to August 1995.  In a September 1975 medical 
history form, the veteran reported hearing loss, but no 
corresponding diagnosis was rendered.  Audiograms performed 
in September 1976, April 1977,  July 1978, and November 1980 
did not contain auditory thresholds of 40 decibels or greater 
in any of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz.  38 C.F.R. § 3.385 (1995).  Further there was no 
evidence of at least three of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz being 26 decibels or greater.  Id.

The veteran was first diagnosed with progressive bilateral 
mid frequency sensorineural hearing loss upon routine 
physical examination in October 1983, some 10 years after his 
discharge from active duty service and thus, outside the one-
year presumptive period for sensorineural hearing loss.  
38 C.F.R. §§  3.307, 3.309 (1995).  No nexus opinions were 
provided indicating that bilateral hearing loss was related 
to the veteran's active military service.

In 1983, the veteran was on Reserve status.  There was no 
evidence showing nor any opinions of record indicating that 
the veteran was disabled from a disease or injury incurred or 
aggravated in line of duty during a period of active duty for 
training or was disabled from an injury incurred or 
aggravated in line of duty during a period of inactive duty 
training during.  See 38 C.F.R. § 3.6(a), (d) (1995).  

Finally, the April 2005 private and December 2005 VA medical 
opinions were not in existence at the time of the December 
1995 rating decision.  While the veteran was not afforded a 
VA examination in 1995, the Court has held that the failure 
to fulfill the duty to assist does not constitute CUE.  See 
Crippen, supra; Caffrey, supra.

In conclusion, the Board finds that there was no CUE with 
respect to the application of statutory or regulatory 
provisions.  The veteran has not met the relevant burden, 
and, therefore, the December 1995 rating decision did not 
involve CUE and is final.

Earlier Effective Date

The veteran has contended that he is entitled to an earlier 
effective date for the grant of service connection for 
bilateral hearing loss.  Specifically, he contends that the 
grant of service connection should be effective as early as 
October 23, 1995, when he filed his original claim of 
entitlement to service connection for bilateral hearing loss. 

According to VA law, "[p]revious determinations which are 
final and binding ... will be accepted as correct in the 
absence of clear and unmistakable error."  See 38 C.F.R. 
§ 3.105(a).  As found in the instant decision, CUE has not 
been found in the December 1995 rating decision.

The Board has thoroughly reviewed the veteran's claims file 
and concludes that in light of the evidence of record and 
procedural history, the veteran's claim for an effective date 
prior to March 16, 2005, for a grant of service connection 
for bilateral hearing loss must be denied.  While the veteran 
has argued that the effective date for the grant of service 
connection should be as early as October 1995, the date is 
inconsistent with rules and regulations implemented by 
Congress concerning effective dates for award of 
compensation.  

Disability compensation is awarded for direct service 
connection, when an original claim is filed the day following 
separation from active service or date entitlement arose if 
the claim is received within one year after separation from 
service; otherwise, date of receipt of claim, or date 
entitlement arose, whichever is later. 38 C.F.R. 
§ 3.400(b)(2).  

In the instant case, the veteran separated from service in 
April 1973.  He filed his original claim for service 
connection in October 1995, outside the one-year time frame 
from separation from service.  In a December 1995 rating 
decision, the RO denied entitlement to service connection for 
bilateral hearing loss.  Notice of the decision was mailed to 
the veteran in December 1995.  The veteran filed an NOD and 
an SOC was issued in March 1996.  The veteran indicated that 
he did not file a substantive appeal as he was advised by his 
representative that the claim had no merit.  However, the 
Board is without authority to disregard the plain language of 
the statute as to the established statutory requirements for 
the award of benefits.  See, e.g., Harvey v. Brown, 6 Vet. 
App. 416, 424 (1994) (holding that a veteran was not entitled 
to education benefits based on his assertion that misleading 
or erroneous information was provided regarding education 
benefits).  Regardless of the reason for not filing an 
appeal, the decision became final.  See 38 U.S.C.A. 
§ 7105(c); 38 C.F.R. §§  20.302, 20.1103.  

The veteran filed his request to reopen a claim of 
entitlement to service connection for bilateral hearing loss 
on March 16, 2005.  The RO granted service connection for 
bilateral hearing loss in a December 2005 rating decision.  
Bilateral hearing loss was assigned a 20 percent evaluation 
effective March 16, 2005, the date of receipt of the reopened 
claim.  An August 2006 rating decision awarded a retroactive 
increased evaluation to 30 percent disabling from March 16, 
2005.  

The Board has carefully reviewed the record to determine 
whether there is any other communication or record which may 
be interpreted as a claim for benefits.  See Servello v. 
Derwinski, 3 Vet. App. 196 (1992) [the Board must look at any 
communication that can be interpreted as a claim, formal or 
informal, for VA benefits].  The evidence demonstrates that 
between December 1995 and March 2005 the veteran did not 
submit any claim, either formal or informal, for service 
connection for hearing loss.  The veteran does not contend 
that he filed a specific claim for service connection for 
hearing loss during this period, and the Board has not 
identified any communication or medical report which could be 
reasonably interpreted as such.  In the absence of such a 
claim, entitlement to an effective date earlier than March 
16, 2005 for the grant of service connection for bilateral 
hearing loss is precluded as a matter of law.  See 38 
U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2003); see 
also Sabonis v. Brown, 6 Vet. App. 426 (1994) (where the law 
is dispositive, the claim should be denied due to a lack of 
legal merit). 




ORDER

As no valid claim for CUE in the rating decision of December 
13, 1995, has been presented, the appeal is denied.

Entitlement to an effective date, prior to March 16, 2005, 
for the award of service connection for bilateral hearing 
loss is denied.



____________________________________________
JOHN Z. JONES
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


